Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on September 3, 2020. Claims 1-20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 09/03/2020 and 01/05/2021 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-16 and 18-20 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman; Matthew A. et al. (US 20190137596 A1), hereafter “Silverman.”
	Consider claim 1. Silverman discloses a Wi-Fi controller comprising: a processor and memory storing instructions that, when executed, cause the processor to (see fig. 1, par. 0019; [0019] There is back-end infrastructure that is used for control and other functions of the WLAN. Specifically, the APs 20(1) and 20(2) connect to a wired local area network 30 to which are also connected a WLAN controller 50 and a mobility services server 60. The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M) …) communicate to a plurality of access points configured to form a combined Wi-Fi network (see fig. 1, par. 0019; … The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M)  …), wherein at least some access points of the plurality of access points utilize Orthogonal Frequency-Division Multiple Access (OFDMA) (see par. 0005; [0005] FIG. 1 is a block diagram of a wireless network environment in which one or more wireless access points are configured to generate angle-of-arrival information for individual client devices transmitting uplink transmissions using OFDMA techniques, according to an example embodiment.), and determine which of the plurality of access points connect to some of a plurality of client devices based in part on OFDMA operation of the combined Wi-Fi network (see pars. 0017 and 0041; [0017] It is desirable to  …).
	Consider claim 2 in view of claim 1 above. Silverman further discloses wherein the Wi-Fi controller is one of a local controller and a cloud based controller (see par. 0013; … The wireless device, or another device (such as a wireless local area network controller or server) derives a location estimate for the corresponding source device of the one or more source devices based on the angle of arrival vector for the corresponding source device …).
	Consider claim 3 in view of claim 1 above. Silverman further discloses wherein access points of the plurality of access points are positioned at multiple locations including at least one of multiple homes and multiple businesses (see fig. 1, par. 0018; Silverman discloses the use of multiple access points. Examiner’s Analysis: Access points are well-known in the art to be deployed in virtually any location. The fact that the claim of the instant application discloses access points being located at homes or businesses is just an intended use).
	Consider claim 4 in view of claim 1 above. Silverman further discloses wherein determining which of the plurality of access points connect to some of the plurality of at least one of OFDMA capabilities, Multiple-Input, and Multiple-Output (MIMO) capabilities and channel capabilities of the plurality of client devices (see pars. 0017 and 0041; Note: claim is written in alternative format).
Consider claim 5 in view of claim 4 above. Silverman further discloses wherein the client information is obtained from at least one of the plurality of client devices and data collected by the plurality of access points and provided to the Wi-Fi controller (see par. 0019).
Consider claim 6 in view of claim 1 above. Silverman further discloses wherein determining which of the plurality of access points connect to some of the plurality of client devices is based on client properties related to OFDMA operation of the combined Wi-FI network including at least one of traffic load, packet lengths, and signal strengths of the plurality of client devices to the plurality of access points (see par. 0048; Note: claim is written in alternative format).
Consider claim 7 in view of claim 1 above. Silverman further discloses wherein determining which of the plurality of access points connect to some of the plurality of client devices is dynamic and changes based on at least one of a time based recalculation and a recalculation based on a change of condition of the Wi-Fi network (see pars. 0013-15).
Consider claim 9 in view of claim 1 above. Silverman further discloses wherein the plurality of client devices are steered to connect to the plurality of access points using one or more of messaging to client devices indicating where to connect, probe 
Consider claim 10. Silverman discloses a Wi-Fi system comprising (see fig. 1, par. 0019; [0019] There is back-end infrastructure that is used for control and other functions of the WLAN. Specifically, the APs 20(1) and 20(2) connect to a wired local area network 30 to which are also connected a WLAN controller 50 and a mobility services server 60. The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M) …) a plurality of access points configured to form a combined Wi-Fi network (see fig. 1, par. 0019; … The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M)  …), wherein at least some access points of the plurality of access points utilize Orthogonal Frequency-Division Multiple Access (OFDMA) (OFDMA) (see par. 0005; [0005] FIG. 1 is a block diagram of a wireless network environment in which one or more wireless access points are configured to generate angle-of-arrival information for individual client devices transmitting uplink transmissions using OFDMA techniques, according to an example embodiment.), and at least one access point of the plurality of access points is connected to a controller wherein the controller is configured to: communicate to the plurality of access points (see fig. 1, par. 0019; … The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M)  …) and determine which of the plurality of access points connect to see pars. 0017 and 0041; [0017] It is desirable to leverage OFDMA and any other techniques now known or hereinafter developed in order to simultaneously locate as many clients as possible. To this end, the phase information at each of a plurality of antenna elements at the access point is determined for each client's transmission as switching is made through all of the antenna states of the antenna array of the access point as a frame is received simultaneously from a plurality of clients …).
Consider claim 11 in view of claim 10 above. Silverman further discloses wherein the controller is one of a local controller of the Wi-Fi system and a cloud based controller (see par. 0013; … The wireless device, or another device (such as a wireless local area network controller or server) derives a location estimate for the corresponding source device of the one or more source devices based on the angle of arrival vector for the corresponding source device …).
	Consider claim 12 in view of claim 10 above. Silverman further discloses wherein access points of the plurality of access points are positioned at multiple locations including at least one of multiple homes and multiple businesses (see fig. 1, par. 0018; Silverman discloses the use of multiple access points. Examiner’s Analysis: Access points are well-known in the art to be deployed in virtually any location. The fact 
	Consider claim 13 in view of claim 10 above. Silverman further discloses wherein determining which access points of the plurality of the plurality of access points connect to some of the plurality of client devices is based on client information including at least one of OFDMA capabilities, Multiple-Input, and Multiple-Output (MIMO) capabilities and channel capabilities of the plurality of client devices (see pars. 0017 and 0041; Note: claim is written in alternative format).
Consider claim 14 in view of claim 13 above. Silverman further discloses wherein the client information is obtained from at least one of the plurality of client devices and data collected by the plurality of access points and provided to the controller (see par. 0019).
Consider claim 15 in view of claim 10 above. Silverman further discloses wherein determining which access points of the plurality of access points connect to 
lengths, and signal strengths of the plurality of client devices to the plurality of access points (see par. 0048; Note: claim is written in alternative format).
Consider claim 16 in view of claim 10 above. Silverman further discloses wherein determining which access points of the plurality of access points connect to some of the plurality of client devices is dynamic and changes based on at
least one of a time based recalculation and a recalculation based on a change of condition of the WiFi network. (see pars. 0013-15).
Consider claim 18 in view of claim 11 above. Silverman further discloses wherein the plurality of access points steer the plurality of client devices to connect to access points using one or more of messaging to client devices indicating where to connect, probe response blocking, association or authentication blocking, beacon hiding and protocols to minimize disruption (see pars. 0024 and 0034).
Consider claim 19. Silverman discloses a method comprising (see fig. 1, par. 0019; [0019] There is back-end infrastructure that is used for control and other functions of the WLAN. Specifically, the APs 20(1) and 20(2) connect to a wired local area network 30 to which are also connected a WLAN controller 50 and a mobility services server 60. The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M) …) operating a controller is configured to communicate to a plurality of access points configured to form a combined Wi-Fi network (see fig. 1, par. 0019; … The WLAN   …), wherein at least some access points of the plurality of access points utilize Orthogonal Frequency-Division Multiple Access (OFDMA) (see par. 0005; [0005] FIG. 1 is a block diagram of a wireless network environment in which one or more wireless access points are configured to generate angle-of-arrival information for individual client devices transmitting uplink transmissions using OFDMA techniques, according to an example embodiment.), and at least one access point of the plurality of access points is connected to a controller wherein the controller is configured to: communicate to the plurality of access points (see fig. 1, par. 0019; … The WLAN controller 50 performs control functions for the APs 20(1)-20(N) and clients 40(1)-40(M)  …) and determine which of the plurality of access points connect to some of a plurality of client devices based in part on OFDMA operation of the combined Wi-Fi network (see pars. 0017 and 0041; [0017] It is desirable to leverage OFDMA and any other techniques now known or hereinafter developed in order to simultaneously locate as many clients as possible. To this end, the phase information at each of a plurality of antenna elements at the access point is determined for each client's transmission as switching is made through all of the antenna states of the antenna array of the access point as a frame is received simultaneously from a plurality of clients …).
claim 20 in view of claim 19 above. Silverman further discloses wherein determining which access points of the plurality of the plurality of access points connect to some of the plurality of client devices is based on client information including at least one of OFDMA capabilities, Multiple-Input, and Multiple-Output (MIMO) capabilities and channel capabilities of the plurality of client devices (see pars. 0017 and 0041; Note: claim is written in alternative format).
Allowable Subject Matter
7.	Claim(s) 8 and 18  (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Yang; Xun et al. (US 20160337100 A1) discloses sending, by an access point, OFDMA physical layer signaling to a terminal, where the OFDMA physical layer signaling is used for indicating, to the terminal, a subchannel allocated for the terminal.
	LI; Guoqing et al. (US 20170311318 A1) discloses an interface circuit in the second electronic device may: assemble a downlink orthogonal frequency-division multiple access (OFDMA) frame having a primary access category, where the second electronic device first includes data associated with the primary access category in the downlink OFDMA frame; and transmits the downlink OFDMA frame to the second electronic device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
September 14, 2021